Name: Regulation (EEC) No 1608/71 of the Commission of 26 July 1971 amending Regulation No 467/67/EEC as regards the processing costs for the various stages of rice processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 591 27.7.71 Official Journal of the European Communities No L 168/17 REGULATION (EEC) No 1608/71 OF THE COMMISSION of 26 July 1971 amending Regulation No 467/67/EEC as regards the processing costs for the various stages of rice processing values ; whereas , in that case, the adjustments provided for should not be made since they are economically justified only when the price for rice is greater than that for the broken rice contained therein ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 359/67/EEC1 of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 1553/71 ,2 and in particular Article 19 thereof ; Whereas in Article 2 of Commission Regulation No 467/67/EEC3 of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing, the costs of processing paddy rice into husked rice and husked rice into milled rice are fixed at 0-95 and 1-10 units of account per 100 kilogrammes of paddy or husked rice respectively; Whereas these costs have increased since they were fixed following a general rise in the prices of their components ; whereas the amount of these costs should be established at an average and representative level for the whole Community ; Whereas Article 4 of Regulation No 467/67/EEC provides for adjustments to be made for the conversion of the value for a quantity of rice into a value for the same quantity of rice at a different processing stage in order to take account of the quantity of broken rice in that rice ; whereas the value of broken rice for the purpose of those adjustments has been fixed at 8-00 units of account and 11-00 units of account per 100 kilogrammes for husked rice and milled and semi-milled rice respectively ; whereas , however, offers of husked rice and milled and semi-milled rice are occasionally lower than those The following shall be substituted for Article 2 of Regulation No 467/67/EEC : ' 1 . The processing costs to be taken into consideration when paddy rice is converted into husked rice shall be 1-51 units of account per 100 kilogrammes of paddy rice. 2 . The processing costs to be taken into consideration when husked rice is converted into milled rice shall be 1-53 units of account per 100 kilogrammes of husked rice. 3 . The processing costs for the conversion of semi-milled rice into milled rice shall not be taken into consideration.' Article 2 The following subparagraph shall be added to Article 4 of Regulation No 467/67/EEC : 'The adjustments provided for in the preceding subparagraph shall not be made when the prices of husked rice and the prices of milled and semi-milled rice used for fixing the levies and export refunds are lower than : 1 OJ No 174, 31.7.1967, p. 1 . 2 OJ No L 164, 22.7.1971 , p . 5 . 3 OJ No 204, 24.8.1967, p. 1 . 592 Official Journal of the European Communities 8-0 units of account per 100 kilogrammes of Article 3 husked rice, 11-00 units of account per 100 kilogrammes of This Regulation shall enter into force on 1 September semi-milled or milled rice.' 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1971 . For the Commission The President Franco M. MALFATTI